Case 21-10931-SDM         Doc 16     Filed 05/12/21 Entered 05/12/21 11:30:33             Desc Main
                                    Document      Page 1 of 5




                     IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                ABERDEEN DIVISION

                                                    )
In re:                                              )
                                                    )
HAVEN CAMPUS COMMUNITIES –                          )     Case No. 21-10931-SDM
STARKVILLE, LLC                                     )
                                                    )     Chapter 11
                Debtor.                             )
                                                    )

                 DECLARATION OF DOUGLAS C. NOBLE AND
          § 329(a) STATEMENT OF COMPENSATION IN SUPPORT OF
  APPLICATION TO EMPLOY MCCRANEY, MONTAGNET, QUIN & NOBLE, PLLC
                        AS BANKRUPTCY COUNSEL


          DOUGLAS C. NOBLE, being first duly sworn, deposes and states as follows under

 penalty of perjury pursuant to 28 U.S.C. § 1746:

          1.    I am a member in the firm of McCraney, Montagnet, Quin & Noble, PLLC

 (“MMQN”) in Ridgeland, Mississippi. I am authorized to make this Declaration. This

 Declaration is made on my personal knowledge. The following matters are true and correct to the

 best of my knowledge, information, and belief.

          2.    I am admitted to practice law in the state of Mississippi, the United States District

 Courts for the Northern and Southern Districts of Mississippi and the Western District of

 Tennessee, and the United States Courts of Appeals for the Fifth and Sixth Circuits. I submit this

 Declaration in accordance with 11 U.S.C. § 329 and F.R.B.P. 2014(a) and 2016 and in support

 of the Application to Employ McCraney, Montagnet & Quin, PLLC as Bankruptcy Counsel (the

 “Application”) filed by the above-captioned Debtor and Debtor-in-Possession (the “Debtor”).

          3.    MMQN maintains offices at 602 Steed Road, Suite 200, Ridgeland, Mississippi

 39157.
Case 21-10931-SDM        Doc 16      Filed 05/12/21 Entered 05/12/21 11:30:33             Desc Main
                                    Document      Page 2 of 5



       4.      The Debtor has requested that MMQN be retained as its attorneys to provide such

services as may become necessary during this reorganization case in the capacity as local counsel

for the Debtor. MMQN is willing to and has agreed to serve as its attorneys and to perform the

services requested by the Debtor.

       5.      As the Debtor’s attorneys, MMQN expects to represent the Debtor generally in

connection with prosecution of this case and to assist the Debtor in the performance of its duties

herein by rendering the legal services described in the Application and such other matters as the

Debtor may from time-to-time request.

       6.      MMQN will apply to this Court for allowance of compensation and

reimbursement of expenses in accordance with the Bankruptcy Code, the Federal Rules of

Bankruptcy Procedure, the Court’s local rules, and any applicable orders of the Court. MMQN

understands that no compensation will be paid to it by the Debtor for post-petition services or

expenses, either from any retainer or otherwise, except pursuant to order of the Court.

       7.      MMQN intends to seek compensation on an hourly basis for its services rendered,

plus reimbursement of actual and necessary expenses in accordance with the firm’s retention

agreement. My current hourly rate for matters of this nature is $400. Holley Breland will serve

as the primary paralegal on this matter, and her current hourly rate is $140. Other attorneys and

paralegals of MMQN may from time to time serve the Debtor in connection with professional

services as needed and requested at the rates typically applicable to comparable matters.

MMQN’s hourly rates are subject to periodic adjustments in the normal course of the firm’s

business to reflect economic and other conditions.

       8.      The hourly rates set forth above are commensurate with the firm’s customary

hourly rates for work of this size, nature, and complexity. These rates are set at a level designed



                                                 2
Case 21-10931-SDM         Doc 16     Filed 05/12/21 Entered 05/12/21 11:30:33            Desc Main
                                    Document      Page 3 of 5



to reflect the reasonable value of services rendered and to compensate MMQN fairly for the

work of its attorneys and legal assistants and delays in payment inherent in bankruptcy cases, and

to cover fixed and routine non-reimbursable overhead expenses. It is the firm’s policy to charge

its clients for disbursements and expenses incurred in the rendition of legal services. These

reimbursable disbursements and expenses include, among other things, costs for telephone and

facsimile charges, photocopying, travel, business meals, computerized research, messengers,

couriers, postage, witness fees, and other fees related to trials and hearings.

       9.      Neither I nor MMQN have shared or agreed to share with any other entity any

compensation received or to be received for services rendered in connection with the Debtor,

except as permitted by the provisions of the Bankruptcy Code and applicable rules.

       10.     MMQN has served as attorneys for the Debtor since approximately February 24,

2021, in connection with matters leading up to or in contemplation of the filing of this case.

MMQN’s representation of the Debtor included serving as counsel to the Debtor and its

principals in litigation with Origin Bank, the Debtor’s primary secured creditor, in the U.S.

District Court for the Southern District of Mississippi, Case No. 3:21-cv-00061-TSL-MTP (the

“District Court Case”). On May 10, 2021, MMQN terminated its representation of those

principals – Stephen H. Whisenant, John A. Williams, Jr., W.J. Blane, Jr., and Mark Boutwell

(collectively, the “Individual Defendants”) – and was permitted to withdraw as their counsel in

the District Court Case pursuant to an Agreed Order granting an uncontested motion to withdraw

filed with the consent of each of the Individual Defendants. MMQN remains counsel of record

for the Debtor in the District Court Case.

       11.     MMQN has previously received compensation in the amount of $12,394.25 for

services rendered and expenses incurred in and in connection with the District Court Case, which



                                                  3
Case 21-10931-SDM         Doc 16    Filed 05/12/21 Entered 05/12/21 11:30:33              Desc Main
                                   Document      Page 4 of 5



amount was paid by Mr. Whisenant and Mr. Williams on behalf of the Debtor. Additionally, in

anticipation of the filing of this Chapter 11 case, MMQN received $25,000 from the Debtor in

retainer funds. The sources of that retainer were two loans made by Mr. Whisenant and Mr.

Williams to the Debtor, respectively, which loans will be more particularly disclosed in the

Debtor’s Schedules and Statement of Financial Affairs. I addition to the amounts already

described above, within one (1) year prior to the petition date, MMQN was paid an additional

$5,243.25 from those retainer funds for services rendered and reimbursement of expenses

incurred in anticipation of and in connection with effecting the filing of the petition (including

pre-payment of filing fees). All such compensation and reimbursement of expenses was billed,

paid and applied by MMQN in the ordinary course of business to the payment of reasonable

compensation for, and reimbursement of necessary expenses incurred in connection with, pre-

petition legal services rendered pre-petition. There were and are no agreements for the payment

of additional compensation for such pre-petition services. MMQN still holds the remaining

retainer funds in the amount of $19,756.75 in the firm’s trust account and will only be disbursed

in accordance with orders of the Court for payment of fees in accordance with 11 U.S.C. §§ 330

and 331 of the Bankruptcy Code.

       12.     After reviewing the list provided to me by the Debtor of the parties who are or

may be secured creditors of the Debtor and the creditors holding the twenty (20) largest

unsecured claims, and inquiring about other potential creditors and parties-in-interest, neither I

nor MMQN are believed to have a professional or other connection with any of such parties.

MMQN has been involved with various professionals in its pre-petition services provided. Such

professionals include Origin Bank’s attorneys at Phelps Dunbar, LLP (including Sarah Beth

Wilson); the Debtor’s primary counsel at Stone & Baxter, LLP (including David Bury, Jr., Ward



                                                  4
Case 21-10931-SDM   Doc 16    Filed 05/12/21 Entered 05/12/21 11:30:33   Desc Main
                             Document      Page 5 of 5




             12th
             xxx
